McMurray, Presiding Judge.
The Supreme Court of Georgia in Sizemore v. State, 262 Ga. 214 (416 SE2d 500) (1992), having reversed this Court’s prior judgment in this case wherein we affirmed the trial court, the judgment of this court in Sizemore v. State, 201 Ga. App. 431 (411 SE2d 505), is vacated, and the judgment of the trial court is hereby reversed and the case is remanded in accordance with direction as prescribed in Sizemore v. State, 262 Ga. 214, supra.

Judgment reversed and case remanded with direction.


Sognier, C. J., and Andrews, J., concur.